                            UNITED STATES DISTRICT COURT
                                      FOR THE                       20lg APR -t.. ftH 12: 02
                                DISTRICT OF VERMONT                         CLERK

UNITED STATES OF AMERJCA,                        \                   eY""L'f.r~(PQ{,n
              v.                                 )             Case No. 2:18-cr-00060
                                                 )
ANDREW WILLIAMS,                                 )
                                                 )
        Defendant.                               )

                         OPINION AND ORDER
     GRANTING DEFENDANT'S MOTION TO SUPPRESS FRUITS OF ARREST,
         GRANTING DEFENDANT'S MOTION TO SUPPRESS FRUITS OF
        AUTOMOBILE SEARCH, GRANTING DEFENDANT'S MOTION TO
     SUPPRESS HIS STATEMENTS, AND GRANTING DEFENDANT'S MOTION
               TO SUPPRESS SUGGESTIVE IDENTIFICATION
                          (Docs. 24, 25, 26, 27)
        Defendant Andrew Williams is charged with knowingly and intentionally
possessing with intent to distribute cocaine base in violation of 21 U.S.C. §§ 841(a) and
841(b)(l)(B). Pending before the court are Defendant's motion to suppress fruits of his
arrest, motion to suppress fruits of an automobile search, motion to suppress statements
he made following his arrest, and motion to suppress a suggestive identification. (Docs.
24, 25, 26, 27.) The government opposes the motions. The court held an evidentiary
hearing on February 20, 2019 at which Drug Enforcement Agency ("DEA") Special
Agent ("SA") Timothy Hoffinann, DEA SA Kristian Pinkham, and Task Force Officer
("TFO") Chris May testified.
        Defendant is represented by Robert W. Katims, Esq. The government is
represented by Assistant United States Attorney Matthew J. Lasher.
I.      Findings of Fact.
        The government has established the following facts by a preponderance of the
evidence. SA Hoffmann is a case agent employed by the DEA who has been trained in
identification procedures, among other things. On May 17, 2018, he received a tip from a
source of information that a female named Danielle Guerin would be traveling to
Winooski, Vermont to purchase $500 worth of cocaine base from a black male from
Pennsylvania who wore glasses and was well-dressed. 1 SA Hoffmann had worked with
the source of information previously. The government offered no evidence of the
source's reliability beyond what it claims is corroboration of the source's tip.
       On the same day the tip was provided, SA Hoffmann, as well as other law
enforcement agents, set up surveillance in the area of St. Paul Street in Burlington,
Vermont, where they observed the source of information as well as another female and a
male. SA Hoffmann recognized the other female as Danielle Guerin. SA Hoffmann was
aware that Ms. Guerin was a drug user and was suspected of supplying drugs to other
individuals. At some point, the three individuals entered a vehicle. The agents followed
the vehicle as it traveled to Main Street in Winooski and parked at a gas station. SA
Hoffmann, who was parked in a commercial parking lot on Union Street in Winooski,
observed Ms. Guerin leave the gas station, walk west on Union Street, and tum left onto
Weaver Street. He could not see 111 Weaver Street from his location. Although it is not
clear from the evidence, it appears that 111 Weaver Street is a multi-unit building. 2
       SA Hoffmann drove down the block of Weaver Street, but he did not observe Ms.
Guerin. He circled the block. After approximately three minutes, he observed Ms.
Guerin leaving 111 Weaver Street, walking north on Weaver Street, and taking a right on
Union Street. SA Hoffmann did not witness a drug transaction and he did not clarify
whether he saw Ms. Guerin on the porch or whether he actually saw her exit the building.
       SA Hoffmann left his vehicle, approached Ms. Guerin, and demanded that she
"hand over the crack." He testified that at the time he gave this order, Ms. Guerin was




1
 The police report, which was not introduced into evidence at the suppression hearing but which
was attached to the government's opposition, states that the source of information described
Defendant as a black male from Philadelphia who wore glasses and looked like a "nerd."
2
 The court infers this from SA Hoffmann's subsequent text message to Ms. Guerin. See infra p.
6 (asking what apartment at 111 Weaver Street Defendant exited from to which Ms. Guerin
appears to reply that Defendant was sitting in a chair on the porch).

                                               2
under arrest. 3 In response to SA Hoffinann's command, Ms. Guerin produced a plastic
bag containing a white chunky substance from within her bra. SA Hoffmann asked her if
the location was a good place to talk and she replied that it was not.
        SA Hoffmann transported Ms. Guerin to a nearby cemetery where they were
joined by SA Matt Cannon. While seated in the vehicle, SA Hoffmann told Ms. Guerin
that she was under arrest, implied that she would benefit from cooperation, and
questioned Ms. Guerin without the benefit of Miranda wamings. 4 This interview was not
recorded.
       While SA Hoffmann questioned Ms. Guerin, SA Cannon stood outside the vehicle
with a radio and relayed the information Ms. Guerin was providing to the other agents
conducting surveillance. During the course of an approximately ten-minute interview,
Ms. Guerin admitted that she purchased $500 worth of crack from a black male named
"Sam." She claimed to have purchased the crack on the front porch of 111 Weaver Street
and stated that over the past week, she saw Sam at a Motel 6 to purchase drugs and that
earlier that day she had purchased drugs from him. She provided the cellular phone
number that she used for Sam and advised that Sam had twenty ounces of crack in his

3
  SA Hoffmann testified that he did not tell Ms. Guerin she was under arrest when he gave her
this command. The arrest of Ms. Guerin took place in a manner similar to that at issue in United
States v. Brown, No. 17-cr-84-2, slip op. at 2 (D. Vt. July 25, 2018) (observing that an arrest took
place when law enforcement intentionally struck the bumper of the vehicle they were following,
surrounded the vehicle, and demanded to know where the heroin was located without providing
Miranda warnings).
4
  The government objected to the introduction of this evidence on the grounds that Ms. Guerin's
rights are not at issue in this case. Defendant countered that a violation of Ms. Guerin's
constitutional rights is relevant to the question of whether SA Hoffmann's custodial interrogation
of Defendant without Miranda warnings was intentional and whether the government otherwise
engaged in misconduct. On that basis, the court did not exclude the evidence. Although it
appears that Ms. Guerin herself may have been arrested without probable cause and was
thereafter subjected to custodial interrogation without the benefit of Miranda warnings,
Defendant has no standing to challenge a violation of Ms. Guerin's Fourth and Fifth Amendment
rights. See Alderman v. United States, 394 U.S. 165, 171 (1969) (holding that "suppression of
the product of a Fourth Amendment violation can be successfully urged only by those whose
rights were violated"); Couch v. United States, 409 U.S. 322,328 (1973) (holding that "the Fifth
Amendment privilege is a personal privilege: it adheres basically to the person, not to
information that may incriminate him").

                                                 3
possession. Ms. Guerin described Sam as a young, black male from Philadelphia who
wore glasses and was well-dressed. SA Hoffinann transported Ms. Guerin to the
Winooski Police Department where she was released without being processed or charged.
       While SA Hoffmann questioned Ms. Guerin at the cemetery, SA Pinkham
conducted surveillance from a location on Weaver Street,just north of the intersection of
Weaver Street and Union Street. He did not observe Ms. Guerin enter or exit 111
Weaver Street, although in the course of his surveillance he saw people coming and
going from that address.
       From SA Cannon, SA Pinkham learned that Ms. Guerin's source of supply was an
African-American male from Pennsylvania who wore glasses, a button-up shirt, and a
baggy overshirt or sweater. 5 SA Pinkham observed a black male wearing glasses and a
gray button-up shirt exit 111 Weaver Street and get into a gold Chrysler SUV (the
"SUV") with Pennsylvania license plates. He noted Defendant's sweater was "open" and
"kind of flowing in the wind" as he was walking to his vehicle. At the time, SA Pinkham
was approximately one hundred yards from 111 Weaver Street. When asked how much
he could see of the residence, he testified "not much" and that he could "kind of' see the
door. This area of Winooski has a substantial refugee population and is one of the most
racially diverse areas of Vermont.
       SA Pinkham radioed his observations to SA Cannon and SA Hoffmann. SA
Pinkham then followed the SUV as it drove around the rotary in downtown Winooski,
exited onto Route 15, and turned left onto East Street. Upon hearing that SA Pinkham
was pursuing the SUV, TFO May and TFO Benjamin Adams followed SA Pinkham's
unmarked vehicle onto East Street, each driving a separate unmarked vehicle.
       After reaching the end of East Street, the SUV made a three-point tum to face
south. SA Pinkham testified that he believed this was a surveillance detection technique
to determine whether the operator of the vehicle was being followed. SA Hoffmann


5
 This testimony was at odds with SA Hoffinann's testimony that Ms. Guerin's description was
only that the male was "well-dressed."

                                              4
communicated to the officers who were following the SUV to stop the vehicle. SA
Pinkham drove towards the SUV and motioned for it to stop. The SUV maneuvered
around SA Pinkham and was blocked by the other unmarked law enforcement vehicles.
SA Pinkham activated white flashing emergency lights that were hidden in the front grill
of his vehicle, however, he credibly testified that he is not sure when he did so in the
course of the events. Surveillance video footage from a liquor store shows SA Pinkham's
vehicle as it travels north on East Street but does not reveal the lights flashing although
the quality of the video is less than ideal. TFO May credibly testified that he did not see
any emergency lights and could not verify whether they would be visible to the operator
of the SUV.
       As the unmarked vehicles surrounded the SUV, Defendant turned off the SUV' s
engine and, in approximately two seconds, exited the vehicle and began running. TFO
Adams, TFO May, and SA Pinkham, all of whom were dressed in plain clothes, pursued
him. The only police insignia worn by the officers as they ran after Defendant was a
badge hung around SA Pinkham's neck. TFO Adams was brandishing a weapon as he
ran although it does not appear to have been visible to Defendant whose back was to law
enforcement. From a distance of approximately fifty yards, TFO May shouted "stop,
police." SA Pinkham also believes that he shouted "stop, police." The government
proffered no evidence that this command was heard or reasonably could have been heard
by Defendant.
       While running, TFO Adams fell and broke his arm. TFO May eventually caught
up with Defendant and tackled him to the ground, handcuffing and arresting him. At the
scene of the arrest, agents discovered a broken cell phone which they later confirmed had
a phone number that matched the phone number provided to them by Ms. Guerin for
"Sam."
       A search incident to arrest revealed that Defendant was in possession of
$3,636.49. TFO May escorted Defendant to a law enforcement vehicle. In the vehicle,
TFO May told Defendant that he was responsible for TFO Adams's injury. TFO May did
not administer Miranda warnings before making this statement. Defendant denied that

                                              5
he was responsible. In response to a question by Defendant as to what had happened, SA
Pinkham stated that Defendant would find out soon enough and he knew what he did.
       Defendant's SUV was transported to the Winooski Police Department where it
was searched without a warrant or Defendant's consent. Approximately seventeen grams
of suspected cocaine base and approximately $4,904.00 were found concealed below the
center console of the vehicle. It is not clear whether any portion of the SUV's interior
was dismantled to locate this evidence.
       After his arrest, Defendant was transported to the Winooski Police Department
where he was questioned by SA Hoffmann. SA Hoffmann, who had not seen Defendant
previously, used a cellular phone in the sally port to take a photograph of Defendant
without his glasses. The photograph depicts an African-American male with a beard and
mustache, a close-cut afro, a dark-colored button-up shirt, and a patterned light-colored
overcoat. SA Hoffmann sent the photo to Ms. Guerin via text with the following
message: "Is this the guy[?]" Ms. Guerin responded, "Yes[.]" SA Hoffmann then texted:
"What door did he come out of at weaver st apt?" to which Ms. Guerin responded: "He
didn't he was sitting in the chair[.]" SA Hoffmann captured the text message on his
phone and a screen shot of it was introduced into evidence. SA Hoffmann testified that at
the time that he took Defendant's photograph, there were no exigent circumstances and
he was not concerned that the wrong person had been arrested. Somewhat inconsistently,
he stated that he took the photograph because he wanted to confirm that the person in
custody was Ms. Guerin' s source of supply.
       In a secure room inside the Winooski Police Department which is not accessible to
the public, Defendant was questioned by SA Hoffmann with TFO May present. SA
Hoffmann and TFO May were armed at the time but their weapons were not visible. The
interview room contained a table and chairs as well as fingerprinting and photograph
processing equipment. SA Hoffmann recorded the audio of the interview.
       SA Hoffmann introduced himself and TFO May and explained briefly their roles
with the DEA. Using what he described as a U.S. Marshals booking form, SA Hoffmann
asked Defendant to provide his name, height, weight, date of birth, place of birth,

                                              6
address, and marital status. 6 In response to a question about Defendant's marital status,
Defendant stated, "I fucked up," and "I was doing good, man, working, man. Fuck. Shit
fucked up, man." (Gov. Ex. 3, Suppression Hearing, Feb. 20, 2019, 4:04 -4:15.) While
SA Hoffmann filled out the U.S. Marshals Service form, Defendant twice asked when he
would receive Miranda warnings. SA Hoffmann did not respond to those inquiries.
       SA Hoffmann explained that DEA agents pursue people at the bottom of the
supply chain and work their way "up the ladder." He advised Defendant that he had
contacts in Philadelphia who were aware of drug trafficking activity and explained the
benefits of cooperation. He stated:
       Your cooperation, you know, helps you out. Because I can call my AUSA
       and say, "Hey, Andrew was very cooperative. He said there's this going on
       here, this was going on there." And he'll say, "great, let's go let Andrew
       sleep in his bed tonight, and maybe we'll figure out something down the
       road."
Id. at 5:55 - 6:12. Defendant interrupted to ask about the chances of him actually being
released, and SA Hoffmann did not answer him, stating: "I'm still doing my thing here."
Id. at 6:17 -6:19. SA Hoffmann then explained some of the evidence against Defendant.
       After approximately six minutes of discussion, Defendant was asked if he was
willing to answer questions about who he answered to. Defendant responded that he was
'just trying to get home." Id. at 7:48 - 7:50. SA Hoffmann stated:
       I know sometimes people are hard on their luck and one of their boys says,
       hey, you want to come up and make a quick rack for a day or two, then you
       do this, you do my work and you get this cut, and you know, that's
       glorified. You're getting the girls, you're getting the money, and you're
       going back.




6
  SA Hoffmann testified that he fills out a United States Marshals Service form for every
prisoner that he arrests federally. In addition to standard booking information, the form requires
information about an arrestee's relatives, friends, vehicles, employment, and finances. The form
contains a note in the upper right-hand comer which advises arresting agents: "All blocks must
be completed before we accept your application!!" (Gov. Ex. 4, Suppression Hearing, Feb. 20,
2019.) SA Hoffmann testified that he keeps copies of the form in his vehicle for when someone
is processed and handed over to the U.S. Marshals.

                                                 7
Id. at 8 :00 - 8: 14. In response, Defendant stated: "I was just trying to pay my rent,
Officer" and "I fucked up, man." Id. at 8:14- 8:24.
       SA Hoffmann then read Defendant Miranda warnings, after which Defendant
signed a written waiver form. 7 In the course of the subsequent interview, SA Hoffmann
reiterated the benefits of cooperation, advising Defendant:
       You need to take a leap of faith because I need to call the assistant U.S.
       attorney and say, hey John, my boy Andrew, he's been honest with me, it
       took a little bit for him to be honest and this is the type of work he can do
       right now. And he'll say, well what do you think?
Id. at 28:24 -28:40.
       SA Hoffmann testified that it is part of his personal process to talk to a suspect
prior to issuing Miranda warnings in order to build rapport, explain the benefits of
cooperation, and to convey the strength of some of the evidence against him or her. He
further explained his personal process in a colloquy with Defendant's attorney:
       Q: So again I will ask you the question. Why have this talk at Mr.
       Williams prior to reading him Miranda? Other than just that's the way you
       do it. Is there a purpose for it?
       A: Yes.
       Q: What's the purpose?
       A: As I said in the beginning ofmy testimony, my goal is to work the way
       up the ladder and not down the ladder and to go to source cities and locate
       and identify and arrest drug dealers.
       Q: And you can do all of that after Miranda, right?
       A: Correct.
       Q: Why do you do it before Miranda?
       A: Because you can do it before Miranda, too.
       Q: I mean, the-part of the purpose of it is to make it more likely that he
       might waive Miranda and speak with you, correct?


7
  The box on the Waiver of Rights form indicating that the warnings were provided was not
checked, the time was not recorded, and no witness signature appears on the form. However, the
recording submitted by the government establishes that Miranda warnings were in fact provided
by SA Hoffmann to Defendant.

                                              8
       A: Correct.
       Q: In fact, you do kind of the-the waiver portion before you even read
       Miranda by, if I heard it correctly. You say, you talk, you do the
       demeanor, the rapport, the explaining cooperation, the evidence against
       him, and then say, hey, now do you want to talk to me? And then when he
       says yes, then you read him Miranda, correct?
       A: Yes.
       After Defendant signed the written Miranda waiver form, he made further
incriminating statements, including statements regarding the contraband concealed in his
vehicle. He also admitted that he had been convicted and served time on a federal charge
in Vermont. In the course of the interview, Defendant asked as well as answered
questions. SA Hoffmann could not recall the duration of the interview beyond estimating
that it lasted over one hour. The tone of the interview was consistently conversational
and neither SA Hoffmann nor TFO May verbally threatened Defendant or made a
physical display of force.
II.    Conclusions of Law and Analysis.
       A.     Whether Defendant's Arrest was Supported by Probable Cause.
       Defendant moves to suppress any evidence derived from his May 17, 2018 arrest
on the grounds that he was arrested in violation of the Fourth Amendment.
       The Fourth Amendment provides:
       The right of the people to be secure in their persons, houses, papers, and
       effects, against unreasonable searches and seizures, shall not be violated,
       and no Warrants shall issue, but upon probable cause, supported by Oath or
       affirmation, and particularly describing the place to be searched, and the
       persons or things to be seized.
U.S. Const. amend. IV. "An arrest[] ... is a serious personal intrusion regardless of
whether the person seized is guilty or innocent." United States v. Watson, 423 U.S. 411,
428 (1976) (Powell, J., concurring).
       "The long-prevailing standard of probable cause protects citizens from rash and
unreasonable interferences with privacy and from unfounded charges of crime, while
giving fair leeway for enforcing the law in the community's protection." Maryland v.
Pringle, 540 U.S. 366, 370 (2003) (internal quotation marks omitted). Probable cause

                                             9
"exists if a law enforcement official, on the basis of the totality of the circumstances, has
sufficient knowledge or reasonably trustworthy information to justify a person of
reasonable caution in believing that an offense has been or is being committed by the
person to be arrested." United States v. Steppello, 664 F .3d 359, 363-64 (2d Cir. 2011)
(internal quotation marks omitted).
       "To determine whether an officer had probable cause to arrest an individual, [the
court] examine[s] the events leading up to the arrest, and then decide[ s] whether these
historical facts, viewed from the standpoint of an objectively reasonable police officer,
amount to probable cause[.]" Pringle, 540 U.S. at 371 (internal quotation marks
omitted). "[T]he probable-cause standard is a practical, nontechnical conception that
deals with the factual and practical considerations of everyday life on which reasonable
and prudent men, not legal technicians, act. Because the standard is fluid and contextual,
a court must examine the totality of the circumstances of a given arrest." United States v.
Delossantos, 536 F.3d 155, 159 (2d Cir. 2008) (citations and internal quotation marks
omitted). Where the defendant challenges a warrantless arrest, "[t]he [g]ovemment bears
the burden of proof as to establishing probable cause." Id. at 158.
       The government asserts that Ms. Guerin' s description was reliable because her
description was corroborated by the source of information's description of Defendant as a
black male who wore glasses and was well-dressed and because Ms. Guerin had an
opportunity to see "Sam" when she purchased cocaine base from him at a Motel 6. In
addition, Ms. Guerin implicated herself in criminal activity8 and provided a cell phone
number for her source of supply. Ms. Guerin described the person from whom she had
purchased cocaine base as a young, black male who was well-dressed, wore glasses, and
was from Pennsylvania. Alternatively, she stated he was a black male wearing glasses, a



8
  Although courts "have recognized that criminals caught red-handed may be reliable sources of
information because [t]he informant's interest in obtaining leniency creat[es] a strong motive to
supply accurate information, [courts] have also cautioned that a criminal informer is less reliable
than an innocent bystander with no apparent motive to falsify[.]" United States v. Gagnon, 373
F.3d 230,236 (2d Cir. 2004) (citations and internal quotation marks omitted).

                                                10
button-up shirt, and an overcoat. SA Pinkham later confirmed that an African-American
male wearing a button-up shirt and an overcoat departed 111 Weaver Street and entered
an SUV with Pennsylvania license plates.
       Regardless of which description Ms. Guerin provided, a vague description that
could apply to any number of individuals is not sufficient to establish probable cause for
an unwitnessed drug transaction in the absence of evidence of Ms. Guerin's reliability. 9
As a suspected trafficker and user of drugs, the drugs in Ms. Guerin's bra were just as
likely to have been obtained from a source other than Defendant.
       The government further relies on Defendant's flight from his vehicle as evidence
of consciousness of guilt. "[U]nprovoked flight upon noticing the police[] ... is certainly
suggestive of wrongdoing and can be treated as suspicious behavior that factors into the
totality ofthe circumstances." D.C. v. Wesby, 138 S. Ct. 577,587 (2018) (internal
quotation marks omitted); see also United States v. Vanhoesen, 552 F. Supp. 2d 335, 341
(N.D.N.Y. 2008) (ruling that while "flight alone is generally not sufficient to justify a
stop or pursuit, [d]efendant' s flight may be considered in conjunction with other
attendant circumstances ... to establish probable cause").
       In the instant case, when Defendant ran from his vehicle, there is no evidence that
he knew he was fleeing from the police. Flight from unmarked vehicles and plainclothes
law enforcement officers with no evidence that Defendant could see emergency lights or
hear an order to stop is at best ambiguous. See Wong Sun v. United States, 371 U.S. 471,


9
  See United States v. Fisher, 702 F.2d 372, 377, 379 (2d Cir. 1983) (holding that a description of
the suspect as a tall, possibly slim, black male did not give rise to probable cause because it was
a "most general description" that was "equally applicable to a number of individuals likely to be
in the area"); United States v. Grant, 682 F.3d 827, 833 (9th Cir. 2012) (holding that "although
[the defendant] may have fit the description of the suspect as 'Male, black, dark complexion, thin
build,' that description was much too general by itself to support [probable cause]"); United
States v. Short, 570 F.2d 1051, 1054 (D.C. Cir. 1978) (holding that although the defendant was
found approximately two blocks from the crime scene with the same haircut and similar clothing
to the suspect, "the description ... fit[] many young people in that area of Washington[,]" and
the officers thus lacked probable cause to arrest the defendant); United States v. Livingston, 191
F. Supp. 3d 334, 343 (D. Vt. 2016) (holding that a description of defendant as a larger, black
woman with "manly features" traveling alone was "insufficient to give rise to probable cause").

                                                11
482 (1963) ("[w]hen an officer insufficiently or unclearly identifies his office or his
mission, the occupant's flight ... must be regarded as ambiguous conduct"). IO
       Although a close question, based on the totality of the circumstances, the
government has failed to establish by a preponderance of the evidence that there was
probable cause for Defendant's arrest for drug trafficking.II
       B.      Whether the Currency and the Cellular Phone Seized from
               Defendant's Person Must be Suppressed.
       The exclusionary rule generally subjects "[ e]vidence obtained from an unlawful
search or seizure ... to exclusion" as fruit of the poisonous tree. Mosby v. Senkowski,
470 F.3d 515, 520 (2d Cir. 2006). "The exclusionary prohibition extends as well to the
indirect as the direct products of such invasions." Wong Sun, 371 U.S. at 484. A court
should inquire whether, "granting [the] establishment of the primary illegality, the
evidence ... has been come at by exploitation of that illegality or instead by means
sufficiently distinguishable to be purged of the primary taint." Id. at 488 (internal
quotation marks omitted). This inquiry "does not hinge on a simple 'but for' analysis,
but rather, 'must be answered on the facts of each case.'" United States v. Thompson, 35
F.3d 100, 105 (2d Cir. 1994) (quoting Brown v. Illinois, 422 U.S. 590,603 (1975)). "The
relevant constitutional question is 'whether the connection between the lawless conduct


10
  These facts are distinguishable from United States v. Stubblefield in which the court found
probable cause to arrest the defendant where witness descriptions matched the defendant's
"unusual visage and physique," he was found at or near the location where witnesses had
previously seen him, and he fled upon confrontation with the police. 820 F.3d 445,449 (D.C.
Cir. 2016). In that case, multiple witnesses provided a far more specific description of the
defendant which was used to produce a police sketch, describing him as a middle-aged, thin,
African-American man, approximately 5' 1" or 5'2", with some sort of facial disfigurement
which was described as "scarring" or "markings[.]" Id at 446 (internal quotation marks
omitted). Additionally, there was no indication in Stubblefield that the police officers from
whom the defendant fled were unidentified.
11
   The law enforcement agents pursuing Defendant could have lawfully conducted a Terry stop
and investigated further without violating the Fourth Amendment. They, however, chose to
arrest him instead. See Livingston, 191 F. Supp. 3d at 344 (holding that, in determining an arrest
was unlawful, the court "need not decide whether reasonable suspicion existed" because law
enforcement "immediately arrested" the defendant based on a vague description and her exit
from a bus from a source city).

                                                12
of the police and the discovery of the challenged evidence has become so attenuated as to
dissipate the taint."' Mosby, 470 F.3d at 520 (quoting United States v. Ceccolini, 435
U.S. 268, 273-74 (1978)). "The government bears the burden of proving that the taint
has been alleviated." United States v. Oguns, 921 F.2d 442, 447 (2d Cir. 1990).
       A search conducted incident to Defendant's arrest revealed $3,636.49 and a
cellular phone which agents determined belonged to Defendant. This evidence was
discovered immediately following Defendant's arrest, on or near his person, and there
were no intervening circumstances. The government cites nothing that would dissipate
the taint of Defendant's unlawful arrest. Accordingly, the currency and phone seized
from Defendant's person at the time of his arrest must be suppressed as the fruit of the
poisonous tree. See Wong Sun, 371 U.S. at 485, 488 (excluding evidence that is the
"direct result of an unlawful invasion" because it is "fruit of the poisonous tree") (internal
quotation marks omitted).
       C.     Whether Defendant's Statements to Law Enforcement Must be
              Suppressed as Tainted by an Unlawful Arrest.
       Defendant contends that the statements he made to agents at the Winooski Police
Department must be suppressed as the fruit of an unlawful arrest. "It is settled law that a
confession obtained through custodial interrogation after an illegal arrest should be
excluded unless intervening events break the causal connection between the illegal arrest
and the confession so that the confession is sufficiently an act of free will to purge the
primary taint." Oregon v. Elstad, 470 U.S. 298, 306 (1985) (internal quotation marks
omitted).
       The Supreme Court has enumerated four factors to be analyzed in determining
whether an unlawful seizure tainted a subsequent confession: "( 1) the administration of
Miranda warnings; (2) '[t]he temporal proximity of the arrest and the confession';
(3) 'the presence of intervening circumstances'; and (4) 'particularly, the purpose and
flagrancy of the official misconduct."' Mosby, 470 F.3d at 521 (quoting Brown, 422 U.S.
at 603-04 ). "The [government] bears the burden of proving that a confession is
admissible." Taylor v. Alabama, 457 U.S. 687, 690 (1982).

                                              13
       After his arrest, Defendant was transported to the Winooski Police Department
where he was questioned by SA Hoffmann, initially without the benefit of Miranda
warmngs.
       Failure to administer Miranda warnings creates a presumption of
       compulsion. Consequently, unwarned statements that are otherwise
       voluntary within the meaning of the Fifth Amendment must nevertheless be
       excluded from evidence under Miranda. Thus, in the individual case,
       Miranda's preventive medicine provides a remedy even to the defendant
       who has suffered no identifiable constitutional harm.
Elstad, 470 U.S. at 307. SA Hoffmann was not the only law enforcement officer who
elicited incriminating statements from Defendant without Miranda warnings. While
Defendant was in custody, TFO May told Defendant that he was responsible for TFO
Adams's injury even though Defendant had no physical contact with TFO Adams and no
apparent ability to see him fall as he gave chase. Not surprisingly, Defendant responded
to this accusation. See Rhode Island v. Innis, 446 U.S. 291, 301 (1980) ("A practice that
the police should know is reasonably likely to evoke an incriminating response from a
suspect ... amounts to interrogation"). The delay in providing Miranda warnings thus
weighs in favor of suppression. See Brown, 422 U.S. at 602 ("If Miranda warnings, by
themselves, were held to attenuate the taint of an unconstitutional arrest, regardless of
how wanton and purposeful the Fourth Amendment violation, the effect of the
exclusionary rule would be substantially diluted.") (italics supplied).
       The custodial interrogation of Defendant took place immediately following his
arrest without the presence of intervening circumstances. The close physical and
temporal proximity of Defendant's confession to his illegal arrest in an unbroken
sequence of police interaction thus also weighs in favor of suppression.
       With regard to the final Brown factor, the Second Circuit has explained that:
       [P]urposeful and flagrant police misconduct exists where ( 1) the
       impropriety of the official's misconduct was obvious or the official knew,
       at the time, that his conduct was likely unconstitutional but engaged in it
       nevertheless; and (2) the misconduct was investigatory in design and
       purpose and executed in the hope that something might turn up.



                                             14
United States v. Murphy, 703 F.3d 182, 192 (2d Cir. 2012) (citation and internal
quotation marks omitted).
       Although SA Hoffmann directed other agents to "make a stop" on Defendant's
vehicle based upon a vague description provided by Ms. Guerin, there is no evidence that
he authorized an arrest of Defendant. Instead, it appears that the other agents
independently decided to effectuate an arrest once Defendant fled from his vehicle. As
noted previously, the existence of probable cause is a close call. Accordingly, while the
police conduct at issue was purposeful, the court finds no evidence that Defendant's
arrest was undertaken in flagrant disregard of the law.
       On balance, the Brown factors require suppression of Defendant's statements
because the "deterrence benefits [of exclusion] outweigh its substantial social costs[.]"
Hudson v. Michigan, 547 U.S. 586, 591 (2006) (internal quotation marks omitted). As
the Second Circuit explained: "When there is a close causal connection between the
illegal seizure and the confession, not only is exclusion of the evidence more likely to
deter similar police misconduct in the future, but also use of the evidence is more likely
to compromise the integrity of the courts." Mosby, 470 F.3d at 523 (internal quotation
marks omitted). Defendant's statements must therefore be suppressed. See Elstad, 470
U.S. at 306 ("The Wong Sun doctrine applies as well when the fruit of the Fourth
Amendment violation is a confession.").
       To facilitate appellate review, the court considers Defendant's further requests to
suppress his statements on two additional grounds: they were the product of Miranda
violations and they were involuntary.
       D.     Whether Defendant's Statements Were Obtained in Violation of
              Miranda.
       The Fifth Amendment to the United States Constitution guarantees that "[ n]o
person shall be ... compelled in any criminal case to be a witness against himself, nor be
deprived oflife, liberty, or property, without due process oflaw[.]" U.S. Const. amend.
V. In order to protect this right, "the prosecution may not use statements, whether
exculpatory or inculpatory, stemming from custodial interrogation of the defendant

                                             15
unless it demonstrates the use of procedural safeguards effective to secure the privilege
against self-incrimination." Miranda v. Arizona, 384 U.S. 436,444 (1966). However,
"[v]olunteered statements of any kind are not barred by the Fifth Amendment[.]" Id. at
478.
       "Miranda safeguards come into play whenever a person in custody is subjected to
either express questioning or its functional equivalent." Innis, 446 U.S. at 300-01. The
"functional equivalent" includes "any words or actions on the part of the police (other
than those normally attendant to arrest and custody) that the police should know are
reasonably likely to elicit an incriminating response from the suspect." Id. at 301
(footnote omitted). This inquiry "focuses primarily upon the perceptions of the suspect,
rather than the intent of the police." Id.
       While the government concedes that Defendant was in custody when he was
questioned at the Winooski police station, it contends that Defendant was initially asked
only standard booking questions. Miranda warnings are not required for "routine"
questions designed to elicit "biographical data necessary to complete booking or pretrial
services." Pennsylvania v. Muniz, 496 U.S. 582, 601 (1990) (citation omitted).
       After routine booking questions, the government contends that SA Hoffmann
merely confronted Defendant with the evidence against him. "Briefly reciting to a
suspect in custody the basis for holding him, without more, cannot be the functional
equivalent of interrogation." Enoch v. Gramley, 70 F.3d 1490, 1500 (7th Cir. 1995).
Moreover, "courts have generally rejected claims ... that disclosure of ... inculpatory
evidence possessed by the police, without more, constitutes 'interrogation[.]'" Acosta v.
Artuz, 575 F.3d 177, 191 (2d Cir. 2009); see also Easley v. Frey, 433 F.3d 969, 974 (7th
Cir. 2006) (holding that police officer's "matter-of-fact communication of the evidence
against [defendant] and the potential punishment he faced" did not constitute
interrogation). However, "this practice has the potential to constitute custodial
interrogation if it ventures too far." United States v. Battle, 2013 WL 5769982, at * 12
n.7 (D. Vt. Oct. 24, 2013); see also Toliver v. Gathright, 501 F. Supp. 148, 153 (E.D. Va.
1980) (observing that "all of the circumstances point toward the conclusion that

                                             16
informing [a suspect] of [a statement] implicating him was likely to prompt petitioner to
incriminate himself'). 12
       While confronting Defendant with the evidence against him, SA Hoffmann did not
instruct Defendant to refrain from making any statements, nor did he attempt to stop
Defendant from responding. When Defendant twice asked about Miranda warnings, SA
Hoffmann ignored those requests and told Defendant he was still "doing his thing." The
failure to advise Defendant to remain silent makes it difficult for the court to conclude
that Defendant's statements were volunteered.
       Although prior to administering Miranda warnings SA Hoffmann generally made
more statements than interposed direct questions, this is not dispositive of whether
custodial interrogation took place. Law enforcement may violate Miranda by statements
as well as direct questioning. See Innis, 446 U.S. at 298 ("[R]eferences ... to
questioning might suggest that the Miranda rules were to apply only to those police
interrogation practices that involve express questioning of a defendant while in custody.
We do not, however, construe the Miranda opinion so narrowly.") (internal quotation
marks omitted); United States v. Rosario-Cinturon, 194 F. Supp. 3d 161, 170 (D.P.R.
2016) (observing that a court "should not simply dismiss all statements made by the
police that do not end in a question mark").
       SA Hoffmann described his investigative techniques and his contacts in
Philadelphia which Defendant had identified as his hometown. In doing so, SA
Hoffmann suggested that law enforcement had evidence of Defendant's drug trafficking
beyond that gleaned from Defendant's arrest. SA Hoffmann told Defendant "cooperation

12
   Cf Caputo v. Nelson, 455 F.3d 45, 50-51 (1st Cir. 2006) (noting that "[s]ince Innis, a number
of courts have considered whether police may confront a suspect with evidence against him
without engaging in the functional equivalent of interrogation" and noting a brief statement that
law enforcement "possessed inculpatory evidence[,]" providing "results of [an] investigation to a
suspect who had herself asked the officer to let her know such results," and identifying the
victim to the suspect and "briefly stat[ing] the evidence against him" have all been held
insufficient to constitute custodial interrogation); with United States v. Szymaniak, 934 F.2d 434,
437 (2d Cir. 1991) (holding that custodial interrogation occurred where officer visited defendant
"[t]hree or four times" to confront him with inculpatory information and "request[ed] that he
give [the police] a statement") (alterations omitted).
                                                17
... helps you out" and suggested that Defendant would be allowed to "sleep in his bed" if
he spoke to the agents. SA Hoffmann directly asked Defendant ifhe would be willing to
tell law enforcement for whom he was working.
        SA Hoffmann also made statements minimizing Defendant's role in the suspected
crime and blaming societal factors for his involvement, stating that Defendant might be
someone who was "hard on [his] luck and one of [his] boys says, hey you want to come
up and make a quick rack for a day or two, then you do this, you do my work and you get
this cut, and you know, that's glorified." SA Hoffmann further provided relatively
innocuous explanations as to why Defendant might engage in drug dealing: "You' re
getting the girls, you're getting the money, and you're going back." See Innis, 446 U.S.
at 299 (noting the Miranda court defined "interrogation practices" to include "the use of
psychological ploys, such as to posit the guilt of the subject, to minimize the moral
seriousness of the offense, and to cast blame on the victim or on society. It is clear that
these techniques of persuasion, no less than express questioning ... in a custodial
setting ... amount to interrogation") (citation and internal quotation marks omitted). In
response, Defendant stated: "I was just trying to pay my rent, Officer" and "I fucked up,
man."
        The Second Circuit has opined that there is generally no legitimate reason beyond
officer and public safety to engage in custodial interrogation without Miranda warnings:
        [W]e agree with the Williams Court in its observation that "[o]nee a law
        enforcement officer has detained a subject and subjects him to
        interrogation ... there is rarely, if ever, a legitimate reason to delay giving
        a Miranda warning until after the suspect has confessed. Instead, the most
        plausible reason ... is an illegitimate one, which is the interrogator's desire
        to weaken the warning's effectiveness."
United States v. Capers, 627 F.3d 470, 480-81 (2d Cir. 2010) (quoting United States v.
Williams, 435 F.3d 1148, 1159 (9th Cir. 2006)). In this case, SA Hoffmann




                                              18
acknowledged that the purpose of his pre-Miranda discussion was to make it more likely
Defendant would waive his Miranda rights and confess.
       Because prior to administering Miranda warnings, SA Hoffmann's statements and
questions to Defendant were "reasonably likely to elicit an incriminating response,"
Innis, 446 U.S. at 301, Miranda warnings were required and all of Defendant's pre-
Miranda statements except those in response to booking questions must be suppressed.
       Defendant argues that even if he was ultimately provided with Miranda warnings,
his written waiver of his Miranda rights was not valid. However, "[a]n express written or
oral statement of waiver of the right to remain silent or of the right to counsel is usually
strong proof of the validity of that waiver[.]" North Carolina v. Butler, 441 U.S. 369,
373 (1979). There is no evidence that the Miranda waiver was obtained through trickery,
deception, or coercion. SA Hoffmann conditioned his representation that Defendant
would receive more lenient treatment if he cooperated with a statement that it was the
AUSA who would make that determination.
       There is also no evidence to support a conclusion that SA Hoffmann employed a
"deliberate, two-step strategy, predicated upon violating Miranda during an extended
interview" requiring exclusion of "postwarning statements that are related to the
substance of prewarning statements ... absent specific, curative steps." Missouri v.
Seibert, 542 U.S. 600, 621 (2004). Under Seibert, the plurality considered the following
factors to determine whether Miranda warnings "delivered midstream" are effective:
       [T]he completeness and detail of the questions and answers in the first
       round of interrogation, the overlapping content of the two statements, the
       timing and setting of the first and the second, the continuity of police
       personnel, and the degree to which the interrogator's questions treated the
       second round as continuous with the first.
Id. at 615.
       In the instant case, there was no break in either the timing or the setting of
custodial interrogation by the same police personnel. However, prior to Miranda
warnings only a brief interrogation on a limited subject matter took place. In other
words, SA Hoffmann did not deliberately elicit a full confession, issue Miranda

                                              19
warnings, and obtain a second confession based on Defendant's initial unwarned
statements. Defendant revealed no lack of understanding of his Miranda rights and no
unwillingness to waive those rights when he believed it was in his interests to do so.
Under such circumstances, Defendant's Miranda waiver was valid. See Maryland v.
Shatzer, 559 U.S. 98, 104 (2010) (holding that in order to establish that a Miranda waiver
is valid, "the [government] must show that the waiver was knowing, intelligent, and
voluntary").
       E.       Whether Defendant's Statements were Made Involuntarily.
       Defendant contends that even if his statements are otherwise admissible, they
should be suppressed because his confession was not voluntary. The government
responds that none of the indicia of involuntariness are present in the instant case. The
court agrees.
       "A confession is not voluntary when obtained under circumstances that overbear
the defendant's will at the time it is given." United States v. Taylor, 745 F.3d 15, 23 (2d
Cir. 2014) (citation omitted); see also Colorado v. Connelly, 479 U.S. 157, 167 (1986)
(holding that "coercive police activity is a necessary predicate to the finding that a
confession is not 'voluntary"'). "The voluntariness inquiry" considers "the totality of all
the surrounding circumstances, including [(1)] the accused's characteristics, [(2)] the
conditions of interrogation, and [(3)] the conduct oflaw enforcement officials." Taylor,
745 F.3d at 23-24 (quoting United States v. Anderson, 929 F.2d 96, 99 (2d Cir. 1991));
see also United States v. Kaba, 999 F.2d 47, 51 (2d Cir. 1993) (stating that courts "look
at the totality of the circumstances ... to determine whether the government agents'
conduct was such as to overbear [a defendant's] will to resist and bring about confessions
not freely self-determined.") (internal quotation marks omitted); Green v. Scully, 850
F.2d 894, 901 (2d Cir. 1988) ("No single criterion controls whether an accused's
confession is voluntary[.]"). The defendant's "mental state" is considered only "to the
extent it allowed law enforcement to coerce the individual." Taylor, 745 F.3d at 24
(citing Connelly, 479 U.S. at 164-65). "The prosecution bears the burden of proving, at



                                             20
least by a preponderance of the evidence, ... the voluntariness of the confession[.]"
Seibert, 542 U.S. at 608 n.l.
       In conducting a voluntariness inquiry, the "most critical circumstance ... is the
law enforcement officers' conduct." Green, 850 F.2d at 902. Relevant considerations
include:
       [T]he repeated and prolonged nature of the questioning or the failure to
       inform the accused of his constitutional rights; whether there was physical
       mistreatment such as beatings; or long restraint in handcuffs, and whether
       other physical deprivations occurred such as depriving an accused of food,
       water or sleep; or even of clothing, for a prolonged period. In
       addition[] ... police conduct might include psychologically coercive
       techniques such as brainwashing or promises of leniency or other benefits.
Id. (citations omitted).
       Only one of the relevant factors, a promise ofleniency, is present here. However,
"a confession is not involuntary merely because the suspect was promised leniency if he
cooperated with law enforcement officials." United States v. Guarno, 819 F .2d 28, 31
(2d Cir. 1987); see also United States v. Jaswal, 47 F.3d 539, 542 (2d Cir. 1995) (holding
that "promises of leniency do not per se render a confession involuntary"). The
remaining factors weigh heavily in favor of finding Defendant's statements voluntary.
Although the interrogation took place at a police station, the interview was relatively
brief in nature and the tone was consistently conversational. See United States v. Allen,
2013 WL 2481528, at *8 (D. Vt. June 10, 2013) (holding that there was no evidence of
police coercion where the "tone of the interview was conversational and low key");
United States v. Artis, 2010 WL 3767723, at *9 (D. Vt. Sept. 16, 2010) (holding that
where "the interview was conversational in tone and throughout it [defendant's]
demeanor was one of 'almost amuse[ment,]"' the confession was voluntary). Defendant
was not handcuffed, and he was questioned by a single law enforcement officer with only
one other law enforcement officer present. Defendant asked as well as answered
questions thereby exercising his free will. He was not threatened or exposed to a show of
force. See Green, 850 F.2d at 902 (finding that the conditions of interrogation did not



                                             21
suggest that defendant's will was overborne where defendant was questioned for several
hours in a police precinct).
       Defendant had been arrested and convicted on a previous occasion and was thus
not new to the criminal justice system. See United States v. Ruggles, 70 F.3d 262,265
(2d Cir. 1995) (holding that a defendant's "extensive criminal record" and "familiar[ity]
with police questioning" weighed in favor of finding his statements voluntary). He was
not suffering from any mental or physical condition, deprived of food, water, or
medication, or shown to be unusually susceptible to police coercion.
       Because the totality of the circumstances does not establish that Defendant's will
was overborne, the government has established by a preponderance of the evidence that
Defendant's confession was voluntary. See United States v. Haak, 884 F.3d 400,416 (2d
Cir. 2018) (concluding that statements were made voluntarily where "nothing in the
totality of circumstances demonstrate[ d] that [defendant's] will was overborne").
       F.     Whether the Fruits of the Automobile Search Must be Suppressed.
       Defendant contends that the cocaine base and currency seized from his SUV are
the product of an unlawful arrest and must be suppressed. Alternatively, Defendant
argues that the agents lacked probable cause to search his SUV and that the search
exceeded the permissible scope of an inventory search. The government asserts that it
does not rely on an inventory search, rather it contends that Defendant had no reasonable
expectation of privacy in the SUV after he abandoned it or, in the alternative, the DEA
agents had probable cause to search the vehicle.
       The Second Circuit has held that:
       When a person voluntarily abandons property, ... he forfeits any
       reasonable expectation of privacy that he might have had in the property.
       The fourth amendment's protections, therefore, do not extend to abandoned
       property.
       In determining whether there has been an abandonment, the district court
       must focus on the intent of the person who is purported to have abandoned
       the property. [l]ntent may be inferred from words spoken, acts done, and
       other objective facts.



                                            22
United States v. Lee, 916 F.2d 814, 818 (2d Cir. 1990) (citations and internal quotation
marks omitted); see also United States v. Levasseur, 816 F.2d 37, 44 (2d Cir. 1987)
("Abandonment is a question of fact, to be decided in objective terms on the basis of all
the relevant facts and circumstances[.]"). Abandonment is generally defined as "[t]he
relinquishing of a right or interest with the intention of never reclaiming it." Black's Law
Dictionary 2 (10th ed. 2014).
       Defendant's exiting his vehicle and fleeing on foot from unidentified law
enforcement officers, without more, does not demonstrate an intent to voluntarily
abandon his vehicle and relinquish his privacy interests in it. Cf United States v. Smith,
648 F.3d 654, 660 (8th Cir. 2011) (finding that a defendant "relinquished any legitimate
expectation of privacy" in his vehicle and its contents when he left his car with the keys
in the ignition and fled on foot from a marked police vehicle that had attempted to
effectuate a stop by activating emergency lights); United States v. Walton, 538 F.2d 1348,
1351 (8th Cir. 1976) (holding that a defendant who abandoned his vehicle as an officer
"dressed in his official uniform" approached the car had relinquished Fourth Amendment
rights in that vehicle); United States v. Le, 402 F. Supp. 2d 1068, 1077 (D.N.D. 2005),
ajf'd sub nom. United States v. Kimhong Thi Le, 474 F.3d 511 (8th Cir. 2007) (holding
vehicle was abandoned for purposes of a warrantless search where it slid off a highway
and turned over in a ditch, the accident was not reported to authorities, no one showed up
to meet the towing company as arranged, and an officer waited on site for over two hours
before searching the vehicle).
       The government argues that regardless of whether Defendant abandoned the
vehicle, the agents had probable cause to search the vehicle based on the information
provided by Ms. Guerin coupled with Defendant's flight. "[P]robable cause to search is
demonstrated where the totality of circumstances indicates a fair probability that
contraband or evidence of a crime will be found in a particular place." United States v.
Clark, 638 F.3d 89, 94 (2d Cir.2011) (internal quotation marks omitted); see also United
States v. Gaskin, 364 F.3d 438, 456 (2d Cir. 2004) ("Under the 'automobile exception' to
the Fourth Amendment warrant requirement, police may conduct a warrantless search of

                                             23
a readily mobile motor vehicle if probable cause exists to believe the vehicle contains
contraband or other evidence of a crime."). The government has the burden of
establishing probable cause for a warrantless search pursuant to the automobile
exception. See United States v. Jeffers, 342 U.S. 48, 51 (1951) (holding that, when
relying upon an exemption from the warrant requirement, "the burden is on those seeking
the exemption to show the need for it").
       The government points to no evidence that drugs or other contraband were likely
to be found in Defendant's vehicle. Ms. Guerin drew no connection between the drug
transaction she claimed to have engaged in with Defendant on the front porch of 111
Weaver Street and the likelihood that contraband would be found in his vehicle. While
Ms. Guerin indicated "Sam" was from Pennsylvania, she provided no information that he
had a vehicle. Likewise, the initial source of information provided no information
regarding a vehicle. Defendant's flight from his vehicle was ambiguous in terms of
whether it supported a conclusion that drugs would be found therein. As the fruit of an
unlawful arrest, evidence derived from Defendant's person cannot provide the basis for
probable cause to search his vehicle. See United States v. Valentine, 539 F.3d 88, 96 (2d
Cir. 2008) ("While police officers may conduct a warrantless search of an individual's
personal property if the search is incident to a lawful custodial arrest, officers lacking
probable cause to arrest a suspect necessarily lack probable cause to conduct a search
incident to that arrest.") (citing New York v. Belton, 453 U.S. 454,460 (1981)).
       In order to meet its burden of establishing probable cause, the government must
proffer specific facts indicating that there is a "fair probability that contraband or
evidence of a crime will be found in a particular place." Illinois v. Gates, 462 U.S. 213,
238 (1983). Because the government has failed to proffer these facts, the DEA agents
lacked probable cause to search Defendant's vehicle. See United States v. Rodgers, 656
F.3d 1023, 1029 (9th Cir. 2011) (finding a lack of probable cause to search a vehicle
where the police officer "did not identify any particular facts or observations that led him
to believe [that evidence of defendant's crime] was inside [his] car").


                                              24
       G.     Whether the Show-Up Identification and Tainted Fruits of that
              Identification Must be Suppressed.
       Defendant contends that law enforcement obtained an identification from him as
the fruit of an unlawful arrest and through an impermissibly suggestive method in
violation of the Fifth Amendment. As a result, he asks that both Ms. Guerin's pre-trial
identification of him and any future in-court identification by her be suppressed. The
government argues that the show-up identification method employed by SA Hoffmann
was not unnecessarily suggestive under the circumstances and is independently reliable.
It further argues that there is no need to preclude an in-court identification by Ms. Guerin.
       While Defendant was in the sally port of the Winooski police station, SA
Hoffmann took a photograph of Defendant using a cell phone and sent it to Ms. Guerin,
asking: "Is this the guy[?]" Only one photograph was displayed. In the photograph,
Defendant was not wearing glasses and his attire was only partially visible. SA
Hoffmann testified that the single-photo procedure was not based on exigent
circumstances or a need to confirm Defendant's identity. This identification took place
immediately following Defendant's arrest with no intervening circumstances. Under
Wong Sun, the photograph is the fruit of an unlawful arrest and must be suppressed. 371
U.S. at 488 (holding that evidence is "fruit of the poisonous tree" if it "has been come at
by exploitation of [the primary] illegality"). For purposes of appellate review, the court
addresses whether it should also be suppressed as an improperly suggestive identification
that will taint any subsequent in-court identification of Defendant by Ms. Guerin.
       Courts must exclude an identification if "the procedure that produced the
identification is 'so unnecessarily suggestive and conducive to irreparable mistaken
identification that [the defendant] was denied due process of law.'" United States v.
Bautista, 23 F.3d 726, 729 (2d Cir. 1994) (citing Stovall v. Denno, 388 U.S. 293, 302
(1967)). "The practice of showing suspects singly to persons for the purpose of
identification, and not as part of a lineup, has been widely condemned." Stovall, 388
U.S. at 302. In this case, a single photograph identification was "inherently
suggestive[.]" Brisco, 565 F.3d at 88.

                                             25
        "Even if [a] procedure [is] unnecessarily (or impermissibly) suggestive, ... a
district court may still admit the evidence if, when viewed in the totality of the
circumstances, it possesses sufficient indicia of reliability." United States v. Bautista, 23
F.3d 726, 729-30 (2d Cir. 1994) (internal quotation marks omitted). "[R]eliability is the
linchpin in determining the admissibility of identification testimony." Manson v.
Brathwaite, 432 U.S. 98, 114 (1977). The government, as the proponent of the evidence,
has the burden to prove its admissibility. See Gilbert v. California, 388 U.S. 263, 272
(1967) (indicating that it is the government's burden to establish that an in-court
identification has an independent source).
        To ascertain whether an identification "has reliability independent of the
        unduly suggestive identification procedures," courts generally look to five
        established factors, first set forth in Neil v. Biggers:
        [ 1] the opportunity of the witness to view the criminal at the time of the
        cnme,
        [2] the witness' [s] degree of attention,
        [3] the accuracy of the witness'[s] prior description of the criminal,
        [4] the level of certainty demonstrated by the witness at the confrontation,
        and
        [5] the length of time between the crime and the confrontation.
Brisco, 565 F.3d at 89 (internal citation omitted).
        The opportunity of Ms. Guerin to view Defendant at the time of the alleged crime
appears to be a matter of minutes. Indeed, any alleged drug transaction took place so
quickly that it was not witnessed by law enforcement conducting surveillance. Moreover,
the length of time between the alleged crime and the confrontation was relatively brief as
Ms. Guerin's identification occurred on the same day as the alleged crime. See Osborne
v. Miller, 557 F. Supp. 2d 435, 441 (S.D.N.Y. 2008) ("A four-day period will have little,
· if any, effect upon a witness's recollection[.]").
        Although Ms. Guerin claimed to have seen Defendant earlier that day and on prior
occasions at a Motel 6, her reliability was not established, and her description of
Defendant remained vague, failing to include even obvious characteristics like facial hair,

                                                26
height, and build. The government proffered no evidence regarding the duration of Ms.
Guerin's prior alleged encounters with Defendant, whether others were present, the race
and gender of others present, whether Ms. Guerin was under the influence of narcotics at
the time, her level of certainty, or her degree of attention.
       Viewing the Biggers factors as a whole, the government has failed to proffer
sufficient facts to support a finding that Ms. Guerin's in-court identification of Defendant
will be independently reliable.
                                       CONCLUSION
       For the reasons stated above, Defendant's motion to suppress fruits of arrest (Doc.
24 ), motion to suppress fruits of automobile search (Doc. 25), motion to suppress
Defendant's statements (Doc. 26), and motion to suppress suggestive identification (Doc.
27) are GRANTED.
SO ORDERED.
       Dated at Burlington, in the District of Vermont, this ~ay of April, 2019.


                                             ~
                                            Christina Reiss, District Judge
                                            United States District Court




                                               27
